NUMBER 13-11-00063-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE CYPRESS TEXAS LLOYDS
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Perkes
Per Curiam Memorandum Opinion[1]
 
Relator, Cypress Texas Lloyds, filed a petition for writ of mandamus on January 31, 2011, seeking to compel the
trial court to withdraw its order denying relator’s motion to abate the
underlying lawsuit.  On February 2, 2011, this Court requested that the real
parties in interest, Guadalupe Salazar and Claudia Salazar, file a response to
the petition for writ of mandamus.  The parties to this proceeding have now
filed a “Joint Motion to Dismiss Petition for Writ of Mandamus” on grounds that
this original proceeding has been rendered moot.  
The Court, having examined and
fully considered the joint motion to dismiss, is of the opinion that the parties
have shown themselves entitled to the relief sought.  Accordingly, the joint
motion to dismiss is GRANTED and this original proceeding is DISMISSED without
reference to the merits thereof.  
 
                                                                                                PER
CURIAM
 
 
Memorandum Opinion delivered and
filed
this 18th day of February, 2011.
                                                
 
                                                                                                
 




[1]
See Tex. R. App. P.
52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); Tex. R. App. P.
47.4 (distinguishing opinions and memorandum opinions).